Exhibit 10.13

 

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of February
18, 2020, is made by and among THE EXONE COMPANY, a Delaware corporation (the
“Borrower”), EXONE AMERICAS LLC, a Delaware limited liability company (“ExOne
Americas”) and EXONE GmbH, a German company (“ExOne GmbH”; together with ExOne
Americas, the “Guarantors”), and LBM HOLDINGS LLC, a Pennsylvania limited
liability company (the “Lender”).

RECITALS

WHEREAS, reference is made to that certain Credit Agreement, dated as of March
12, 2018, by and between the Borrower, Guarantors, and the Lender (as heretofore
and hereafter amended, the “Credit Agreement”);

WHEREAS, the parties hereto desire to amend certain terms of the Credit
Agreement in such a manner that, upon giving effect to such amendments, the
Credit Agreement as so amended would contain the terms, covenants, conditions
and other provisions as contained in the form of Credit Agreement set forth as
Annex A to this Amendment (the “Consolidated Form Credit Agreement”) as
hereinafter provided.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth, and intending to be legally bound hereby,
covenant and agree as follows:

AGREEMENT

1.Definitions; Incorporation by Reference. All capitalized terms used and not
defined herein shall have the meanings given them in the Credit Agreement, and
the rules of construction set forth in Section 1.2 of the Credit Agreement shall
apply to this Amendment.  The recitals hereto are hereby incorporated by
reference.

2.Amendments.  

(a)Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein and in reliance upon the representations and warranties set forth herein,
the Credit Agreement is hereby amended so that, as amended, it shall read as set
forth in, and shall have the terms, covenants, conditions and other provisions
of, the Consolidated Form Credit Agreement, the terms covenants, conditions and
other provisions of which Consolidated Form Credit Agreement are hereby
incorporated by reference into this Amendment as if fully set forth herein. The
Loan Parties and the Lender acknowledge and agree that each amendment to the
Credit Agreement reflected in the Consolidated Form Credit Agreement is and
shall be effective as if individually specified in this Amendment (both the Loan
Parties and the Lender further acknowledge that amending the Credit Agreement by
reference to the Consolidated Form Credit Agreement provides a convenience to
such parties to permit the amended terms to be read in full context) and that
this Amendment is not a novation of the Credit Agreement or any other Loan

 

--------------------------------------------------------------------------------

 

Document or of any credit facility provided thereunder or in respect thereof.
For ease of review, the original signature pages and Exhibits have been removed
from the Consolidated Form Credit Agreement.  Notwithstanding that the cover
page of the Consolidated Form Credit Agreement is dated “as of March 12, 2018”
and Article IV of the Consolidated Form Credit Agreement attached hereto
contains those conditions which were applicable to the initial Closing Date of
March 12, 2018, the changes to the Credit Agreement effected by this Amendment
shall be effective as of the satisfaction or waiver to the conditions to
effectiveness set forth in Section 3 of this Amendment.

(b)Amendments to Schedules to Credit Agreement. Schedules 4.1.2, 4.1.16, 4.1.18,
4.1.24, 6.2.1, 6.2.3, and 6.2.4 of the Credit Agreement are hereby amended and
restated in their entirety so that, as amended, they shall read as set forth on
Annex B hereto.

3.Conditions of Effectiveness. The effectiveness of this Amendment is expressly
conditioned upon satisfaction of each of the following conditions precedent (the
date of such effectiveness, the “First Amendment Effective Date”):

(a)Execution and Delivery. The Loan Parties shall have executed and delivered to
the Lender this Amendment and the Amendment to the Security Transfer
Agreement.  The Borrower shall have executed and delivered an amended and
restated Note to the Lender.

(b)Representations and Warranties; No Defaults. Each Loan Party, by executing
this Amendment, hereby certifies and confirms that as of the date hereof and
after giving effect to this Amendment: (i) the execution, delivery and
performance of this Amendment and any and all other documents executed and/or
delivered in connection herewith have been authorized by all requisite corporate
action on the part of such Loan Party and will not violate such Loan Party’s
organizational or governing documents; (ii) the representations and warranties
of such Loan Party contained in the Credit Agreement and the other Loan
Documents are true and correct on the date hereof with the same effect as though
such representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein); (iii) such Loan Party has
performed and complied with all covenants and conditions of the Credit Agreement
and the other Loan Documents and no Event of Default or Default under the Credit
Agreement has occurred and is continuing or exists which will not be cured by
the execution and effectiveness of this Amendment; and (iv) the Credit Agreement
(as amended by this Amendment) and all other Loan Documents are and remain
legal, valid, binding and enforceable obligations in accordance with the terms
thereof.

4.Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Credit Agreement shall remain in full force and effect.

5.Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument, and delivery of executed
signature pages hereof by telecopy or other electronic transmission from one
party to another shall constitute effective and binding execution and delivery,
respectively, of this Amendment by such party.

2

--------------------------------------------------------------------------------

 

6.Force and Effect. Except as expressly modified by this Amendment, the Credit
Agreement and the other Loan Documents are hereby ratified and confirmed by each
Loan Party and shall remain in full force and effect after the date hereof. The
parties hereto do not amend or waive any provisions of the Credit Agreement or
any of the other Loan Documents except as expressly set forth herein. The Lender
expressly reserves any and all rights and remedies available to it under the
Credit Agreement (except solely to the extent expressly waived hereby), the
other Loan Documents, or any other agreement, or at law or in equity, or
otherwise; and, except as expressly provided herein, no other waiver, consent,
or amendment is made or implied hereby.

7.Governing Law. This Amendment shall be deemed to be a contract under the Laws
of the Commonwealth of Pennsylvania and for all purposes shall be governed by
and construed and enforced in accordance with the internal Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

[SIGNATURE PAGES FOLLOW]

 

 

3

--------------------------------------------------------------------------------

 

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

BORROWER:

 

 

 

THE EXONE COMPANY

 

By:

 

/s/ Douglas Zemba

Name:

 

Douglas Zemba

Title:

 

Chief Financial Officer and Treasurer

 

 

GUARANTORS:

 

 

 

EXONE AMERICAS LLC

 

By:

 

/s/ Douglas Zemba

Name:

 

Douglas Zemba

Title:

 

Authorized Signatory

 

 

EXONE GMBH

 

 

 

 

By:

 

/s/ Eric Bader

Name:

 

Eric Bader

Title:

 

Authorized Signatory

Location:

 

North Huntingdon, PA, U.S.A.

 

[First Amendment to Credit Agreement Signature Page]

--------------------------------------------------------------------------------

 

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

LENDER:

 

 

 

LBM HOLDINGS LLC

 

By:

 

/s/ John Irvin

Name:

 

John Irvin

Title:

 

Authorized Signer

 

 

 

[First Amendment to Credit Agreement Signature Page]

--------------------------------------------------------------------------------

 

ANNEX A

 

Consolidated Form Credit Agreement

 

See attached.

i

--------------------------------------------------------------------------------

 

ANNEX A to First Amendment to Credit Agreement

 

 

 

 

 

CREDIT AGREEMENT

dated as of March 12, 2018

THE EXONE COMPANY,

as Borrower,

EXONE AMERICAS LLC and EXONE GmbH,

as Guarantors,

and

LBM HOLDINGS LLC

as Lender

 

 

 

 

 

ii

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

Page

1.

DEFINITIONS AND MECHANICS

1

 

1.1

Certain Definitions

1

 

1.2

Construction

11

 

1.3

Accounting Principles

1213

2.

LOANS AND INTEREST RATES

13

 

2.1

Revolving Credit Loans

13

 

2.2

Commitment Fee

13

 

2.3

Termination or Reduction of Revolving Credit Commitments

13

 

2.4

Loans and Borrowings; Loan Request

1314

 

2.5

Evidence of Debt

14

 

2.6

Reserved

14

 

2.7

Interest Rates

14

 

2.8

Interest Payment

1415

 

2.9

Interest After Default

15

 

2.10

Libor Sunset

15

3.

PAYMENTS

1516

 

3.1

Loan Payments

1516

 

3.2

Voluntary Prepayments

1516

 

3.3

Mandatory Prepayments

1517

 

3.4

Expiration Date

1617

4.

REPRESENTATIONS AND WARRANTIES

1617

 

4.1

Representations and Warranties

1617

 

4.2

Updates to Schedules

2223

5.

 

CONDITIONS OF LENDING

2223

 

5.1

Conditions Precedent

2223

 

5.2

Conditions Precedent to Any Loan

2526

6.

COVENANTS

2526

 

6.1

Affirmative Covenants

2526

 

6.2

Negative Covenants

2829

 

6.3

Reporting Requirements

3334

i

--------------------------------------------------------------------------------

 

7.

DEFAULT

3435

 

7.1

Events of Default

3435

 

7.2

Consequences of Event of Default

3738

 

7.3

Set-off

3940

 

7.4

Notice of Sale

4041

8.

MISCELLANEOUS

4041

 

8.1

Modifications, Amendments or Waivers

4041

 

8.2

No Implied Waivers; Cumulative Remedies; Writing Required

4041

 

8.3

Reimbursement, Indemnification and Waiver by the Loan Parties

4041

 

8.4

Holidays

4142

 

8.5

Notices

4243

 

8.6

Severability

4344

 

8.7

Governing Law

4344

 

8.8

Prior Understanding

4344

 

8.9

Duration; Survival

4445

 

8.10

Successors and Assigns

4445

 

8.11

Confidentiality

4445

 

8.12

Counterparts

4546

 

8.13

Lender’s Consent

4546

 

8.14

Exceptions

4546

 

8.15

CONSENT TO FORUM; WAIVER OF JURY TRIAL

4546

 

8.16

Payments Set Aside

4546

 

8.17

Taxes

4647

 

ii

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS

 

Schedules

 

Schedule 1.1(a)

Excluded Collateral

Schedule 1.1(b)

Permitted Liens

Schedule 4.1.2

Capitalization and Ownership

Schedule 4.1.6

Litigation

Schedule 4.1.8

Liabilities

Schedule 4.1.16

Insurance

Schedule 4.1.18

Material Contracts

Schedule 4.1.21

Labor Contracts

Schedule 4.1.24

Collateral Locations

Schedule 6.1.16

Post-Closing Matters

Schedule 6.2.1

Indebtedness

Schedule 6.2.3

Guaranties

Schedule 6.2.4

Loans and Advances

Schedule 6.2.8

Affiliate Transactions

 

 

Exhibits

 

 

 

Exhibit A

Form of Collateral Assignment of Contract Rights

Exhibit B

Form of Guaranty Agreement

Exhibit C

Form of Intercompany Subordination Agreement

Exhibit D

Form of Note

Exhibit E

Form of U.S.  Security Agreement

Exhibit F

Form of Security Transfer Agreement

Exhibit 2.4

Form of Loan Request

 

 

 

iii

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is dated as of March 12, 2018, and is
made by and among THE EXONE COMPANY, a Delaware corporation, having a principal
address at 127 Industry Boulevard, North Huntingdon, PA 15642 (the “Borrower”),
EXONE AMERICAS LLC, a Delaware limited liability company, having a principal
address at 127 Industry Boulevard, North Huntingdon, PA 15642 (“ExOne Americas”)
and EXONE GmbH, a German company having a principal address at Daimlerstrasse
22, 86368 Gersthofen Germany (“ExOne GmbH”; together with ExOne Americas, the
“Guarantors”) and LBM HOLDINGS LLC, a Pennsylvania limited liability company,
having a principal address at 960 Penn Avenue, Suite 400, Pittsburgh, PA 15222
(the “Lender”).

RECITALS

WHEREAS, the Borrower and its Subsidiaries (collectively, “ExOne”) manufacture,
sell, distribute and service 3-D printing machines and related equipment
(“Machines”) to customers on a worldwide basis; and

WHEREAS, the Borrower has requested the Lender to provide a
$15,000,00010,000,000 revolving credit facility, the proceeds of which will be
used for working capital and other general corporate purposes.

AGREEMENT

In consideration of the foregoing, of their mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Loan Parties (as defined herein) and the Lender
covenant and agree as follows:

1.DEFINITIONS AND MECHANICS

1.1Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context clearly requires otherwise:

“Adjusted LIBOR Rate” shall have the meaning specified in Section 2.7.

“Affiliate” as to any Person, means any other Person: (a) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (b) which beneficially owns or holds more than fifty percent (50%) of
any class of the voting or other equity interests of such Person, or (c) more
than fifty percent (50%) of any class of voting interests or other equity
interests of which is beneficially owned or held, directly or indirectly, by
such Person.  Control, as used in this definition, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, including the power to elect a majority of
the directors or trustees of a corporation or trust, as the case may be.

 

--------------------------------------------------------------------------------

 

“Anti-Terrorism Laws” means any Law relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Law, all as amended, supplemented or replaced from time to time.

“Applicable Margin” means 500 basis points 5.00%.

“Asset Sale” means any disposition or series of dispositions by any Loan Party
or any Subsidiary of a Loan Party after the date hereof of the type described in
Section 6.2.7.

“Assigned Collateral” means all of the contract rights described in the
Collateral Assignment of Contract Rights.

“Authorized Officer” means those individuals, designated by written notice to
the Lender from each Loan Party, authorized to execute notices, reports and
other documents on behalf of such Loan Party required hereunder.  Each Loan
Party may amend such list of individuals from time to time by giving written
notice of such amendment to the Lender.

“Benefit Arrangement” means at any time an “employee benefit plan”, within the
meaning of Section 3(3) of ERISA, which is not a Plan, sponsored or otherwise
contributed to by any member of the ERISA Group.

“Borrowing Date” means the date for the making of any Loan, which shall be a
Business Day.

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which commercial banks are authorized or required to be closed in
Pittsburgh, Pennsylvania.

“Capital Impairments” has the meaning assigned to that term in Section 7.2.5.

“Change of Control” means, with respect to the Borrower, an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); provided, however, that the determination of the
percentage above shall exclude any shares of common stock beneficially owned
directly or indirectly by S. Kent Rockwell or the Lender that are transferred to
the acquiring “person” or “group” above.

“Closing Date” means March 12, 2018.

 

--------------------------------------------------------------------------------

 

“Collateral Assignment of Contract Rights” means the Collateral Assignment of
Contract Rights made by and between the Loan Parties and the Lender in
substantially the form attached as Exhibit A, dated as of the Closing Date, as
the same may be amended, restated, or modified from time to time.

“Collateral” means the UCC Collateral, the Assigned Collateral and the German
Collateral; excluding any (a) Excluded Collateral and (b) any contract or
agreement which by virtue of its terms does not allow for its pledge or
assignment to the Lender, but including, any proceeds from any such contract or
agreement.

“Collateral Assignment of Contract Rights” means the Collateral Assignment of
Contract Rights made by and between the Loan Parties and the Lender in
substantially the form attached as Exhibit A, dated as of the Closing Date, as
the same may be amended, restated, or modified from time to time.

“Commitment Fee” has the meaning assigned to that term in Section 2.2.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.  § 1 et
seq.), as amended from time to time, and any successor statute.

“Covered Entity” means the Borrower, each of the Borrower’s Subsidiaries and all
Guarantors.

“Default Rate” means a rate per annum equal to two percent (2%) in excess of the
Adjusted LIBOR Rate.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Distributions” means, for the applicable period, the aggregate of all amounts
paid or payable (without duplication) as dividends or distributions on or in
respect of any shares of any class of capital stock of or other equity interests
of a Person, and includes any purchase, redemption or other retirement of any
ownership interests directly or indirectly through a subsidiary or otherwise and
includes return of capital to members.

“Dollar, Dollars, U.S. Dollars” and the symbol $ means lawful money of the
United States of America.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

“ERISA Group” means, at any time, the Loan Parties and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

“Escrow Agent” means The Huntington National Bank.

“Escrow Agreement” means that certain Escrow Agreement, dated as of the Closing
Date, made by and among the Borrower, the Lender, the Escrow Agent, as the same
may be amended, restated, supplemented, modified or extended from time to time.

“Event of Default” means any of the events described in Section 7.1 and referred
to therein as an “Event of Default”.

“Excluded Collateral” means (a) all real property owned by the Borrower and the
Guarantors, and (b) other collateral owned by the Borrower or the Guarantors or
other lease agreements listed on Schedule 1.1(a).

“Excluded Subsidiary” means, (a) collectively, (i) ExOne Property GmbH, (ii)
ExOne KK, (iii) ExOne Italy S.r.l, (iv) any other Subsidiary created or acquired
after the Closing Date, and (b) in the case of any obligation under any Excluded
Swap Obligation, any Subsidiary of the Borrower that is a non-qualifying party
with respect thereto; provided that the Subsidiaries described in this clause
(b) shall only be Excluded Subsidiaries to the extent that, and for so long as,
any guaranty by such Subsidiary would have adverse tax consequences for the
Borrower or any other Loan Party or result in a violation of applicable Laws.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the GuaranteeGuaranty of such Guarantor or the grant of such
security interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such GuaranteeGuaranty or
security interest is or becomes illegal.

“ExOne” has the meaning assigned to that term in the Recitals.

“ExOne Americas” has the meaning assigned to that term in the Preamble.

“ExOne GmbH” has the meaning assigned to that term in the Preamble.

 

--------------------------------------------------------------------------------

 

“Expiration Date” means March 1231, 20212024, however the Borrower and Lender
may mutually agree in writing to modify the Expiration Date to a date earlier
than March 31, 2024.

“First Amendment Effective Date” means February [17], 2020.

“GAAP” means accounting principles generally accepted in the United States of
America, subject to the provisions of Section 1.3, and applied on a consistent
basis both as to classification of items and amounts.

“German Collateral” means all of the property of ExOne GmbH in which security
interests in favor of the Lender have been granted by ExOne GmbH under the
Security Transfer Agreement.

“Guarantors” means each of ExOne Americas and ExOne GmbH.

“Guaranty” of any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

“Guaranty Agreement” means the Continuing Agreement of Guaranty and Suretyship
in substantially the form attached as Exhibit B, dated as of the Closing Date,
executed and delivered to the Lender by each Guarantor.

“Indebtedness” means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (a) borrowed money, seller notes or seller
holdbacks, (b) amounts raised under or liabilities in respect of any note
purchase or acceptance credit facility in the ordinary course of business, (c)
reimbursement obligations (contingent or otherwise) under any letter of credit,
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device, (d) any other transaction (including
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of the
business which are not represented by a promissory note or other evidence of
indebtedness and which are not more than ninety (90) days past due), or (e) any
Guaranty of Indebtedness for borrowed money.

“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made by or on account of any obligation of the Borrower under any Loan Document
and (b) to the extent not otherwise described in Other Taxes.

“Indemnitee” has the meaning assigned to that term in Section 8.3.2.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement in substantially the form attached as Exhibit C, dated as of the
Closing Date, made by and among the Loan Parties, in form and substance
satisfactory to the Lender.

 

--------------------------------------------------------------------------------

 

“Interest Payment Date” means the fifteenth (15th) day of each calendar month
after the date hereof and on the Expiration Date or upon acceleration of the
Note.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as the same may
be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

“Labor Contracts” means all employment agreements, employment contracts,
collective bargaining agreements and other agreements between a Loan Party and
its employees.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization, approval, lien, award by or settlement
agreement with any Official Body, including any of the foregoing Laws relating
to any do-not-call regulations, as any of the foregoing Laws from time to time
may be amended, renewed, extended or replaced.

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

“Loan Documents” means this Agreement, the Guaranty Agreement, the
U.S.  Security Agreement, the Collateral Assignment of Contract Rights, the
Note, the Intercompany Subordination Agreement, the Security Transfer Agreement,
the Escrow Agreement, any deposit account control agreement or similar
instrument and any other instruments, certificates or documents delivered or
contemplated to be delivered hereunder or thereunder or in connection herewith
or therewith, as the same may be supplemented or amended from time to time in
accordance herewith or therewith, and “Loan Document” means any of the Loan
Documents.  

“Loan Party” means the Borrower and the Guarantors.

“Loan Request” has the meaning assigned to such term in Section 2.4.

“Loans” has the meaning assigned to that term in Section 2.1.

“Machines” has the meaning assigned to that term in the Recitals.

“Material Adverse Change” means any set of circumstances or events which:  (a)
has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document or the
Collateral, (b) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition or results of operations
of the Borrower and its Subsidiaries, taken as a whole, (c) impairs materially
or could reasonably be expected to impair materially the ability of the Borrower
to duly and punctually pay or perform its Indebtedness owing to Lender or any
Loan Party to perform its Obligations, or (d) impairs materially or could
reasonably be expected to impair materially the ability of the Lender, to the
extent permitted, to enforce its legal remedies pursuant to any Loan Document.

 

--------------------------------------------------------------------------------

 

“Net Assets” has the meaning assigned to that term in Section 7.2.5.

“Net Cash Proceeds” means in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and cash equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking and other customary advisor fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements).

“Note” means the Note in substantially the form attached as Exhibit D, dated as
of the Closing Date, made by the Borrower payable to the order of the Lender in
the original principal amount of $15,000,00010,000,000, as the same may be
amended, restated, modified, or extended from time to time.

“Notices” has the meaning assigned to that term in Section 8.5.

“Obligation” means any obligation or liability of Loan Parties to the Lender,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with this Agreement, the Note or any other Loan
Document.  Notwithstanding anything to the contrary contained in the foregoing,
the Obligations shall not include any Excluded Swap Obligations.

“Official Body” means any national, federal, state, local or other government or
political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

“One Month LIBOR Rate” means the rate of interest published on the first
Business day of each month in the Wall Street Journal “Money Rates” listing
under the caption “London Interbank Offered Rates” for a one period (or, if no
such rate is published therein for any reason, then the One Month LIBOR Rate
shall be the Eurodollar rate for a one month period as published in another
publication selected by the Lender).  If the Eurodollar rate, for any reason, no
longer exists, the One Month LIBOR Rate shall mean a comparable replacement rate
determined by the Lender at such time, in consultation with the Borrower (which
determination shall be conclusive absent manifest error).

“Organizational Documents” means: (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

--------------------------------------------------------------------------------

 

“Other Connection Taxes” means, Taxes imposed as a result of a present or former
connection between the Lender and the jurisdiction imposing such Tax (other than
connections arising from the Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.17(ae)(a)).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

“Permitted Investments” means U.S.  Treasury securities, money market mutual
funds of nationally-recognized sponsors, and debt securities of up to 18 months
in maturity of U.S. companies carrying a rating of at least BBB with Standard &
Poor’s Financial Services, LLC or rating of Baa2 with Moody’s Investors Service,
Inc.

“Permitted Liens” means:

(a) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(b) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(c) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(d) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(e) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, or minor irregularities in title
thereto and other immaterial liens that do not secure the payment of money, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;

 

--------------------------------------------------------------------------------

 

(f) Any Lien existing on the date of this Agreement and described on Schedule
1.1(b), and any extension, replacement or renewal thereof, provided that the
principal amount secured thereby is not hereafter increased, and no additional
assets become subject to such Lien;

(g) Purchase Money Security Interests, capitalized leases and Liens on tangible
property (excluding inventory) to the extent that the Indebtedness secured
thereby is permitted under Section 6.2.1, provided that such Liens shall be
limited to the assets acquired with such purchase money financing or leased
pursuant to such capitalized lease;

(h) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty (30)
days of entry, and in either case they do not affect the Collateral or, in the
aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 7.1.5;

(i) Any other Liens not already covered in clauses (a) through (h) of this
definition above securing Indebtedness permitted under Section 6.2.1 so long as
such Liens are secured by assets other the Collateral.

“Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, Official Body, or any other entity.

“Plan” means at any time an employee pension benefit plan (including a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Sections 412, 430 and 436 of the Internal Revenue Code and either (i) is
maintained by any member of the ERISA Group for employees of any member of the
ERISA Group or (ii) has at any time within the preceding five years been
maintained by any entity which was at such time a member of the ERISA Group for
employees of any entity which was at such time a member of the ERISA Group.

 

--------------------------------------------------------------------------------

 

“Potential Default” means any event or condition which with notice, passage of
time, or any combination of the foregoing and such event or condition not being
cured to the Lender’s satisfaction, would constitute an Event of Default.

“Prime Rate” means the rate publicly quoted from time to time by The Wall Street
Journal as the U.S.  Prime Rate.

“Principal Office” means the main office of the Lender at 960 Penn Avenue, Suite
400, Pittsburgh, PA 15222 or such other office as the Lender shall designate to
the Borrower from time to time in writing as being the Principal Office of the
Lender.

“Prior Security Interest” means a valid and enforceable perfected first-priority
security interest under the Uniform Commercial Code in the UCC Collateral which
is subject only to Liens (a) which are given priority by statute for taxes not
yet due and payable or (b) for Purchase Money Security Interests, in each case
as permitted hereunder.

“Purchase Money Security Interest” means Liens upon tangible personal property
securing loans to the Borrower or deferred payments by the Borrower for the
purchase of such tangible personal property.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any of its Subsidiaries.

“Revolving Credit Commitment” means FifteenTen Million Dollars
($15,000,00010,000,000), as such amount may be adjusted from time to time in
accordance with this Agreement.

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including the blocking of property or rejection of
transactions), under any Anti-Terrorism Law.

“Security Transfer Agreement” means the Security Transfer Agreement in
substantially the form attached as Exhibit F, dated as of the Closing Date, by
and between ExOne GmbH and the Lender, as may be amended, restated,
supplemented, modified, or extended from time to time.

“Solvent” means, with respect to any Person on a particular date, that on such
date: (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair market value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent liabilities, and other commitments as they mature in the normal
course of business, and (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they mature.

 

--------------------------------------------------------------------------------

 

“Subsidiary” of any Person at any time means:  (a) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (b) any partnership of which such Person is a general partner or
of which fifty percent (50%) or more of the partnership interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, (c) any limited liability company of which such Person is a member
or of which fifty percent (50%) or more of the limited liability company
interests is at the time directly or indirectly owned by such Person or one or
more of such Person’s Subsidiaries or (d) any corporation, trust, partnership,
limited liability company or other entity which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

 

“UCC Collateral” means the property of the Borrower and ExOne Americas in which
security interests in favor of the Lender have been granted by the Borrower and
ExOne Americas under the U.S.  Security Agreement and where the manner of
creation and perfection of such security interests are governed by the Uniform
Commercial Code.

 

“Uniform Commercial Code” shall have the meaning assigned to that term in
Section 4.1.15.

“U.S. Security Agreement” means the U.S.  Security Agreement in substantially
the form attached as Exhibit E, dated as of the Closing Date, by and between the
Borrower and ExOne Americas and the Lender, as the same may be amended,
restated, supplemented, modified, or extended from time to time.

1.2Construction.

Unless the context otherwise clearly requires, the following rules of
construction shall apply to each Loan Document:

1.2.1Number; Inclusion.

References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

 

--------------------------------------------------------------------------------

 

1.2.2Determination.

References to “determination” of or by the Lender shall be deemed to include
good-faith estimates by the Lender (in the case of quantitative determinations)
and good-faith beliefs by the Lender (in the case of qualitative determinations)
and such determination shall be conclusive absent manifest error;

1.2.3Discretion and Consent.

Whenever the Lender is granted the right herein to act in its sole discretion or
to grant or withhold consent, such right shall be exercised in good faith;

1.2.4Documents Taken as a Whole.

The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in any
Loan Document refer to such Loan Document as a whole and not to any particular
provision of such Loan Document;

1.2.5Headings.

Section and other headings contained in any Loan Document and the Table of
Contents (if any) preceding any Loan Document are for reference purposes only
and shall not control or affect the construction of any Loan Document or the
interpretation in any respect;

1.2.6Implied References.

Article, section, subsection, clause, schedule and exhibit references in any
Loan Document, are to that Loan Document, unless otherwise specified;

1.2.7Persons.

Reference to any Person includes such Person’s successors and assigns, but, if
applicable, only if such successors and assigns are permitted by such Loan
Document, and reference to a Person in a particular capacity excludes such
Person in any other capacity;

1.2.8Modifications to Documents, Notes and Laws.

Reference to any agreement (including any Loan Document together with the
schedules and exhibits thereto), document or instrument means such agreement,
document or instrument as amended, modified, replaced, substituted, superseded
or restated; reference to any notes (including the Note) means such notes
together with all amendments, extensions, renewals, replacements, re-financings
or re-fundings thereof in whole or in part; and reference to any Law means such
Law as the same has been, or shall hereafter be, amended, renewed, extended or
replaced;

1.2.9From, To and Through.

Relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

1.2.10Shall; Will.

References to “shall” and “will” have the same meaning.

 

--------------------------------------------------------------------------------

 

1.3Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP.

2.LOANS AND INTEREST RATES

2.1Revolving Credit Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, the Lender agrees to make revolving credit
loans (each such loan, a “Loan”) in Dollars to the Borrower at any time or from
time to time on any Business Day on or after the Closing Date to the Expiration
Date, provided that after giving effect to any Loan, the aggregate principal
amount of all Loans issued hereunder at any time shall not exceed the Revolving
Credit Commitment.  Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow under this Section
2.1, repay under Section 3.2 and reborrow Loans under this Section 2.1.

2.2Commitment Fee.  Accruing at all times from the Closing Date until the
Expiration Date (and without regard to whether the conditions to make Loans are
then met), the Borrower agrees to pay to the Lender a nonrefundable commitment
fee (the “Commitment Fee”) equal to seventy-fiveone hundred (75100) basis points
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) multiplied by the average daily difference between the
amount of (a) the Revolving Credit Commitment and (b) the total amount of the
outstanding Loans.  All Commitment Fees shall be payable in arrears on each
Interest Payment Date.

2.3Termination or Reduction of Revolving Credit Commitments.  The Borrower shall
have the right, upon not less than five (5) Business Days’ notice to the Lender,
to terminate the Revolving Credit Commitment or, from time to time, to
permanently reduce the aggregate amount of the Revolving Credit Commitment;
provided that no such termination or reduction of Revolving Credit Commitment
shall be permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the principal amount
of the Loans would exceed the aggregate Revolving Credit Commitment.  Any such
reduction or termination shall be accompanied by prepayment of the Loans
(together with all outstanding Commitment Fees) and the full amount of interest
accrued on the principal sum to be prepaid to the extent necessary to cause the
aggregate principal amount of the Loans after giving effect to such prepayments
to be equal to or less than the Revolving Credit Commitment as so reduced or
terminated.  Any notice to reduce the Revolving Credit Commitments under this
Section 2.3 shall be irrevocable.

 

--------------------------------------------------------------------------------

 

2.4Loans and Borrowings; Loan Request.

(a)The Borrower may from time to time request a borrowing of a Loan by providing
the Escrow Agent, on or before 10:00 a.m., Pittsburgh time, on a Business Day,
(i) a completed request for a Loan (in writing by letter, facsimile or .pdf)
substantially in the form of Exhibit 2.4 (each, a “Loan Request”) or (ii) a
request by telephone immediately confirmed by a Loan Request, it being
understood that the Escrow Agent may rely on the authority of any individual
making such a telephonic request without the necessity of receipt of such
written confirmation.  Each Loan Request shall be irrevocable and shall specify:
(A) the proposed Borrowing Date (which shall be at a minimum seven (7) Business
Days following the date of the making of the Loan Request); (B) the amount of
the proposed Loan, which amount shall be in (x) integral multiples of $1,000,000
and not less than $1,000,000 for each borrowing (C) the intended use of proceeds
of such Loan, and (D) the account of the Borrower to which the Loan should be
deposited.  On the terms and subject to the conditions of the Escrow Agreement,
the Escrow Agent shall make such Loan available to the Borrower by wire transfer
in immediately available funds to the account of the Borrower as shall have been
specified in its Loan Request.

(b)Prior to indefeasible payment in full of the Obligations, (1) the Lender
acknowledges and agrees that it cannot and will not direct, authorize or request
the Escrow Agent to make a payment or transfer monies of any amount at any time
from the Escrow Accountescrow account and (2) under the terms and conditions of
the Escrow Agreement, the Borrower is the only party permitted to take any of
the aforementioned actions.

2.5Evidence of Debt.

The Loans made by the Lender shall be evidenced by one or more accounts or
records maintained by the Lender in the ordinary course of business.  The
accounts or records maintained by the Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lender to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  The Borrower
shall execute and deliver to the Lender a Note, which shall evidence the
respective Loans in addition to such accounts or records.  The Lender may attach
schedules to the Note and endorse thereon the date, amount and maturity of the
Loans and payments with respect thereto.

2.6Reserved.

2.7Interest Rates.  

Interest on each Loan shall bear interest at a rate per annum (based upon the
actual number of days that the principal is outstanding over a year of 360 days)
which shall be equal to the One Month LIBOR Rate, plus the Applicable Margin
(the “Adjusted LIBOR Rate”).  The rate of interest will be adjusted
automatically as of the first Business Day of each calendar month.  On or about
the first Business Day of each calendar month, the Lender shall make available
to the Borrower in writing the One Month LIBOR Rate for the preceding calendar
month.

 

--------------------------------------------------------------------------------

 

2.8Interest Payment.

Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date.  Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any bankruptcy, insolvency, reorganization
or other similar Law.  Interest on mandatory prepayments of principal under this
Agreement shall be due on the date such mandatory prepayment is due.  Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

2.9Interest After Default.

(a)Interest Rate.  If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a rate
per annum equal to the Default Rate to the fullest extent permitted by
applicable Laws.  If any amount (other than principal of any Loan) payable by
the Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.  While any Event of Default exists, outstanding Obligations shall accrue
at a rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(b)Acknowledgement.  The Borrower acknowledges that the increase in rates
referred to in this Section reflects, among other things, the fact that the
Loans or other amounts have become a substantially greater risk given their
default status and that the Lender is entitled to additional compensation for
such risk; and all such interest shall be payable by the Borrower upon demand by
the Lender.

2.10Libor Sunset.

If for any reason the Lender shall determine (such determination to be made in
the Lender’s sole discretion and be conclusive absent manifest error) that the
One Month LIBOR Rate is unavailable or the continued availability or
marketability thereof is at risk, due to any circumstances, including, without
limitation, because (i) the One Month LIBOR Rate no longer exists,
substantively, or is otherwise unavailable (or expected to be unavailable) for
an extended period of time; (ii) dollar deposits are not being offered to banks
in the London interbank Eurodollar market for the applicable amount and interest
period of the applicable loan contemplated herein, and such circumstances are
unlikely to be temporary, (iii) reasonable and adequate means do not exist for
the ascertaining the One Month LIBOR Rate for the applicable interest period of
the applicable loan contemplated herein, and such circumstances are unlikely to
be temporary, (iv) the One Month LIBOR Rate is no longer a widely recognized
benchmark rate for newly originated loans in the United States syndicated loan
market in the applicable currency; or (v) the applicable supervisor or
administrator (if any) of the One Month LIBOR Rate or any governmental authority
having, or purporting to have, jurisdiction over the Lender has made a public
statement identifying a specific date after which the One Month LIBOR Rate shall
no longer be used for determining interest rates for loans in the United States
syndicated loan market in the

 

--------------------------------------------------------------------------------

 

applicable currency, then, the Lender may select in its sole but reasonable
discretion and in consultation with the Borrower, an alternative benchmark rate
to replace the One Month LIBOR Rate, and modify the applicable margins and make
other related amendments, in each case giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated credit
facilities, or any selection, endorsement or recommendation by a relevant
governmental body with respect to such facilities.  The Lender shall provide
notice to the Borrower of an amendment of this Agreement to reflect the
replacement index, adjusted margins and such other related amendments as may be
appropriate, in the sole but reasonable discretion of the Lender, for the
implementation and administration of the replacement index-based
rate.  Notwithstanding anything to the contrary in this Agreement or the other
Loan Documents, such amendment shall become effective without any further action
or consent of any other party to this Agreement upon delivery of notice to the
Borrower.  For the avoidance of doubt, following the date when a determination
is made pursuant to the above and until a replacement index has been selected
and implemented in accordance with the terms and conditions above, at the
Lender’s election all Loans shall accrue interest at, and the interest rate
shall be, the Prime Rate.  Notwithstanding anything to the contrary contained
herein, if at any time the replacement index is less than zero, then at such
times, such index shall be deemed to be zero for purposes of this Agreement.

3.PAYMENTS

3.1Loan Payments.

All payments and prepayments to be made in respect of principal, interest, or
other amounts due from the Borrower hereunder shall be payable prior to 11:00
a.m., Pittsburgh time, on the date when due without presentment, demand, protest
or notice of any kind, all of which are hereby expressly waived by the Borrower,
and without set-off, counterclaim or other deduction of any nature, and an
action therefor shall immediately accrue.  Such payments (a) of interest or fees
owing to the Lender shall be made to the Lender at the Principal Office and (b)
of principal or other amounts due shall be made to the Escrow Agent pursuant to
the terms of the Escrow Agreement, in each case, in Dollars and in immediately
available funds.  

3.2Voluntary Prepayments.

The Borrower shall have the right at its option from time to time to prepay any
Loan, without premium or penalty.  All prepayments of a Loan shall include the
principal amount specified by the Borrower together with all accrued interest
thereon.

3.3Mandatory Prepayments.

(a)Asset Sales or Recovery Events.  If any Loan Party receives Net Cash Proceeds
from any Asset Sales or Recovery Events, the Borrower shall make a mandatory
prepayment of principal on the Loans to the extent that the Borrower or such
Loan Party has not reinvested the proceeds from such Asset Sales or Recovery
Events, within one hundred eighty (180) days of the date of receipt by the
Borrower or such Loan Party of such Net Cash Proceeds.

 

--------------------------------------------------------------------------------

 

(b)Sale of Business.  In the event that Net Cash Proceeds are received by the
Borrower in respect of the sale of all or substantially all of the equity
interests of the Borrower, the Borrower shall immediately prepay the Obligations
in full to the Lender or the Escrow Agent, as applicable, and this Agreement
shall be terminated.

(c)Event of Default.  The Borrower shall be required to prepay the Loans in the
event of an acceleration of the Loans under Section 7.27.2.1(a) following an
Event of Default.  

3.4Expiration Date.

The Borrower shall pay (a) to the Escrow Agent the aggregate principal amount of
the Loans outstanding and (b) all outstanding interest thereon to the Lender on
the Expiration Date or upon such earlier date as may be required by the Lender
under Section 7.2 after the occurrence of an Event of Default which has not been
waived in writing by the Lender.  

4.REPRESENTATIONS AND WARRANTIES

4.1Representations and Warranties.

The Loan Parties jointly and severally represent and warrant to the Lender as
follows:

4.1.1Organization and Qualification.

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.  Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct.  Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in each jurisdiction where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary, except to the extent that
any failure to be so qualified and in good standing would not constitute a
Material Adverse Change.

4.1.2Capitalization and Ownership.

Schedule 4.1.2 states as of the Closing Date the name of each Loan Party’s and
each Subsidiary’s jurisdiction of organization.  Each Loan Party and each
Subsidiary of a Loan Party has good and marketable title to all of the ownership
interests it purports to own, free and clear in each case of any Lien.  All
ownership interests have been validly issued, and all ownership interests are
fully paid and nonassessable.  All capital contributions and other consideration
required to be made or paid in connection with the issuance of the ownership
interests have been made or paid, as the case may be.  As of the Closing Date,
there are no options, warrants or other rights outstanding to purchase any such
ownership interests except as indicated on Schedule 4.1.2.

4.1.3Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out the
Loan Documents to which it is a party, to incur the Indebtedness contemplated by
the Loan Documents and to perform its Obligations under the Loan Documents to
which it is a party, and all such actions have been duly authorized by all
necessary proceedings on its part.

 

--------------------------------------------------------------------------------

 

4.1.4Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document.  This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

4.1.5No Conflict.

Neither the execution and delivery of this Agreement nor any other Loan Document
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of Organizational Document of any Loan
Party or (ii) any Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents).

4.1.6Litigation.

Except as set forth on Schedule 4.1.6, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party at law or equity
before any Official Body as to which there is a reasonable probability of such
actions, suits, proceedings or investigations being adversely decided and, if
adversely decided, which would reasonably be expected to have a Material Adverse
Change.  None of the Loan Parties or any Subsidiaries of any Loan Party is in
violation of any order, writ, injunction or any decree of any Official Body
which may result in any Material Adverse Change.

4.1.7Title to Properties.

The real property owned or leased by each Loan Party and each Subsidiary of each
Loan Party as of the Closing Date is described on Schedule 4.1.24.  Each Loan
Party and each Subsidiary of each Loan Party has good and marketable title to or
valid leasehold interest in all material properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases.  All material leases of property are in full force and effect without
the necessity for any consent which has not previously been obtained upon
consummation of the transactions contemplated hereby.

 

--------------------------------------------------------------------------------

 

 

4.1.8Financial Statements; Liabilities.

(a)All quarterly and annual financial statements of the Borrower were compiled
from the books and records maintained by the Borrower and its Subsidiaries and
are correct and complete in all material respects and fairly represent in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied.

(b)No Loan Party had, as of the date of the last delivery of the financial
statements described in clause (a) above, any material liabilities, contingent
or otherwise, or forward or long-term commitments that are not disclosed therein
or in the notes thereto, which would cause a Material Adverse Change.  Except as
disclosed on Schedule 4.1.8, since June 30, 2015, no Material Adverse Change has
occurred.

4.1.9Use of Proceeds.

The Borrower intends to use the proceeds of the Loans in accordance with Section
6.1.12.

4.1.10Full Disclosure.

No Loan Document, nor any certificate, statement, agreement or other documents
furnished to the Lender in connection herewith or therewith, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not misleading.  There is no fact
known to any Loan Party which materially adversely affects the business,
property, assets, financial condition, results of operations or prospects of any
Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Lender prior to or at the date hereof in connection with the transactions
contemplated hereby.

4.1.11Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and its Subsidiaries have been filed, and payment or
adequate provision has been made for the payment of all taxes, fees, assessments
and other governmental charges which have or may become due pursuant to said
returns or to assessments received, except to the extent that such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.  There are no agreements or waivers extending the statutory period of
limitations applicable to any federal income tax return of the Borrower for any
period.

4.1.12Consents and Approvals.

Except for the filing of financing statements in the required filing offices, no
consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of the
Loan Documents by each Loan Party.  

 

--------------------------------------------------------------------------------

 

4.1.13No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default.  No Loan Party is in violation of: (a)
any term of its Organizational Documents or (b) any material agreement or
instrument to which it is a party or by which it or any of its properties or
assets may be subject or bound where such violation would constitute a Material
Adverse Change.

4.1.14Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and its Subsidiaries owns or has the right to use all material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits, know-how and other intellectual property
rights necessary to own and lease the Machines.  

4.1.15Security Interests.

The Liens granted to the Lender pursuant to the Loan Documents in the Collateral
constitute and will continue to constitute Prior Security Interests under the
Uniform Commercial Code as in effect in each applicable jurisdiction (the
“Uniform Commercial Code”) or other applicable Law entitled to all the rights,
benefits and priorities provided by the Uniform Commercial Code or such
Law.  Each Loan Party hereby grants to the Lender a security interest with
respect to all of the Collateral and any proceeds from the sale of the
Collateral.  Upon the occurrence of any Event of Default or event which, with
giving of notice or lapse of time or both, could become an Event of Default, the
Lender may exercise all rights and remedies of a secured party under the Uniform
Commercial Code with respect thereto.  Upon the filing and recording of
financing statements relating to said security interests in each office and in
each jurisdiction where required in order to perfect the security interests
described above, all such action as is necessary or advisable to establish such
rights of the Lender will have been taken, and there will be upon execution and
delivery of the Loan Documents and the filing of such financing statements, no
necessity for any further action in order to preserve, protect and continue such
rights, except the filing of continuation statements with respect to such
financing statements within six (6) months prior to each five (5) year
anniversary of the filing of such financing statements.  All filing fees and
other expenses in connection with each such action have been or will be paid by
the Loan Parties.

4.1.16Insurance.

Schedule 4.1.16 lists all insurance policies and other bonds to which each Loan
Party is a party, all of which are valid and in full force and effect.  No
notice has been given or claim made and no grounds exist to cancel or avoid any
of such policies or bonds or to reduce the coverage provided thereby.  Such
policies and bonds provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of each Loan
Party in accordance with prudent business practices.

 

--------------------------------------------------------------------------------

 

4.1.17Compliance with Laws.

Each Loan Party is in compliance in all material respects with all applicable
Laws in all jurisdictions in which such Loan Party is presently or will be doing
business, except where the failure to do so would not constitute a Material
Adverse Change.  

4.1.18Material Contracts.

Schedule 4.1.18 lists as of the Closing Date all contracts relating to the
business operations of each Loan Party and each Subsidiary of any Loan Party
required to be filed by Item 601 of Regulation S-K of the Securities Act of
1933, as amended.  All such material contracts are valid, binding and
enforceable upon such Loan Party or Subsidiary and each of the other parties
thereto in accordance with their respective terms.  The Loan Parties and their
Subsidiaries are not in material default with respect to any such material
contracts, nor do the Loan Parties have knowledge of any material default with
respect to the other parties to such material contracts.

4.1.19Investment Companies; Regulated Entities.

No Loan Party is an “investment company” registered or required to be registered
under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such
“control”.  No Loan Party is not subject to any other Federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.

4.1.20Employment Matters and Benefits.

(a)Each Loan Party and its Subsidiaries are in compliance in all material
respects with any applicable provisions of ERISA with respect to all of its
Benefit Arrangements and Plans.  No Loan Party nor any Subsidiary of a Loan
Party is subject to any multiemployer plans as defined in ERISA.  There has been
no Prohibited Transactionprohibited transaction with respect to any Benefit
Arrangement or any Plan, which could result in any material liability of any
Loan Party or any other member of the ERISA Group.  With respect to each Plan,
each Loan Party and each other member of the ERISA Group (i) have fulfilled in
all material respects their obligations under the minimum funding standards of
ERISA, (ii) have not incurred any liability to the PBGC, and (iii) have not had
asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA.  No Loan Party nor any other member of the ERISA Group
has instituted or intends to institute proceedings to terminate any Plan under
Section 4041 of ERISA.

(b)No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA has
occurred or is reasonably expected to occur with respect to any Plan, and no
amendment has been made or is reasonably expected to be made to any Plan in
violation of 436(c) of the Internal Revenue Code.

(c)To the extent that any Benefit Arrangement is insured, each Loan Party and
all other members of the ERISA Group have paid when due all premiums required to
be paid for all periods through the Closing Date.  To the extent that any
Benefit Arrangement is funded other than with insurance, each Loan Party and all
other members of the ERISA Group have made when due all contributions required
to be paid for all periods through the Closing Date.

(d)All Plans and Benefit Arrangements have been administered in accordance with
their terms and applicable Law in all material respects.

 

--------------------------------------------------------------------------------

 

4.1.21Employment Matters.

Except as disclosed on Schedule 4.1.21, each Loan Party is in compliance with
all Labor Contracts and all applicable Laws including those related to equal
employment opportunity and affirmative action, labor relations, minimum wage,
overtime, child labor, medical insurance continuation, worker adjustment and
relocation notices, immigration controls and worker and unemployment
compensation, where the failure to comply would constitute a Material Adverse
Change.  There are no outstanding grievances, arbitration awards or appeals
therefrom arising out of the Labor Contracts or, to the knowledge of any Loan
Party, current or threatened strikes, picketing, hand-billing or other work
stoppages or slowdowns at facilities of any Loan Party which in any case would
constitute a Material Adverse Change.  

4.1.22Solvency.

The Borrower is Solvent.

 

4.1.23Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System).  No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System.  None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends to hold margin stock in
such amounts that more than 25% of the reasonable value of the assets of any
Loan Party or Subsidiary of any Loan Party are or will be represented by margin
stock.

 

4.1.24Collateral Locations.

Schedule 4.1.24 lists all real property owned or leased by any Loan Party (and
designates whether such real property is owned or leased, and if owned, whether
such real property is subject to a mortgage).  Schedule 4.1.24 provides each
location at which any Collateral is located, whether or not such location is
owned or leased by such Loan Party.  To the extent that any such location is
leased and upon request of the Lender, Schedule 4.1.24 lists the applicable Loan
Party party to the lease and a good faith estimate of the market value of the
Collateral held at such location, and, if reasonably requested by the Lender,
the name and address of the landlord.  Except as disclosed on Schedule 4.1.24,
none of the Collateral is in the possession of any bailee, warehouseman,
processor or consignee.  To the extent that any of the Collateral is in the
possession of any bailee, warehouseman, processor or consignee, Schedule 4.1.24
provides a good faith estimate of the market value of the Collateral held by
each Loan Party at each location.

 

 

--------------------------------------------------------------------------------

 

4.1.25Anti-Terrorism Laws.

(a)No Covered Entity is a Sanctioned Person; (b) each of the Covered Entities is
in compliance in all material respects with any applicable Anti-Terrorism Laws;
and (c) the Borrower has implemented and maintains in effect policies and
procedures that the Borrower reasonably believes are designed to ensure
compliance by the Covered Entities with Anti-Terrorism Laws in all material
respects.

4.2Updates to Schedules.

Should any of the representations and warranties, or information or disclosures
provided on any of the Schedules, become outdated or incorrect in any material
respect, the Borrower shall provide the Lender in writing with such revisions or
updates in an appropriate Schedule as may be necessary or appropriate to update
or correct same no less frequently than on January 15 and July 15 of each
calendar year; provided, however, that no Schedule shall be deemed to have been
amended, modified or superseded by any such correction or update, nor shall any
breach of warranty or representation be deemed to have been cured thereby,
unless and until the Lender, in its sole and absolute discretion, shall have
accepted in writing such revisions or updates to such Schedule.

5.CONDITIONS OF LENDING

The obligation of the Lender to make any Loan hereunder is subject to the
performance by each of the Loan Parties of its Obligations to be performed
hereunder at or prior to the making of any such Loans and to the satisfaction of
the following further conditions:

5.1Conditions Precedent.

On the Closing Date:

5.1.1Officer’s Certificate.

The representations and warranties of the Loan Parties contained in Section 4
and in each of the other Loan Documents shall be true and accurate on and as of
the Closing Date with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein), and each Loan Party shall have performed and
complied with all covenants and conditions hereof and thereof, no Event of
Default or Potential Default shall have occurred which has not have been waived
in writing by the Lender; and there shall be delivered to the Lender a
certificate, dated as of the Closing Date and signed by the Chief Executive
Officer, President or Chief Financial Officer of each Loan Party to each such
effect.

 

--------------------------------------------------------------------------------

 

5.1.2Secretary’s Certificates.

There shall be delivered to the Lender a certificate dated as of the Closing
Date and signed by the Secretary or an Assistant Secretary of each Loan Party,
certifying as appropriate as to:

(a)all action taken by such Loan Party in connection with the Loan Documents;

(b)the names of the officers authorized to sign the Loan Documents and the true
signatures of such officers and specifying the Authorized Officers permitted to
act on behalf of such Loan Party for purposes of the Loan Documents and the true
signatures of such officers, on which the Lender may conclusively rely; and

(c)copies of its Organizational Documents as in effect on the Closing Date
certified by the appropriate government official where such documents are filed
in such jurisdiction together with recent certificates from the appropriate
government officials in such jurisdiction as to the continued existence and good
standing of each Loan Party in each jurisdiction where organized.

5.1.3Delivery of Loan Documents.

This Agreement and, except as set forth on Schedule 6.1.16, all other Loan
Documents shall have been duly executed and delivered to the Lender, together
with all appropriate financing statements.

5.1.4Reserved.

5.1.5Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by the Loan Documents shall be in form and substance satisfactory
to the Lender, and the Lender shall have received all such other counterpart
originals or certified or other copies of such documents and proceedings in
connection with such transactions, in form and substance satisfactory to the
Lender, as the Lender may reasonably request.

5.1.6Consents.

All material consents, licenses and approvals required for the delivery and
performance by each Loan Party of any Loan Document and the enforceability of
any Loan Document against such Loan Party, certified by an Authorized Officer of
such Loan Party that each is in full force and effect and none other is so
required or necessary.

5.1.7No Violation of Laws.

The making of the Loans shall not contravene any Law applicable to any Loan
Party or the Lender.

 

--------------------------------------------------------------------------------

 

5.1.8No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any Official Body to enjoin, restrain
or prohibit, or to obtain damages in respect of, the Loan Documents or the
consummation of the transactions contemplated hereby or thereby or which, in the
Lender’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by the Loan Documents.

5.1.9Insurance Policies; Certificates of Insurance; Endorsements.

The Loan Parties shall have delivered evidence acceptable to the Lender that
adequate insurance in compliance with Section 6.1.3 is in full force and effect
and that all premiums then due thereon have been paid, together with a certified
copy of the Loan Parties’ casualty insurance policy or policies evidencing
coverage satisfactory to the Lender, with additional insured and lender loss
payable special endorsements attached thereto in form and substance satisfactory
to the Lender naming the Lender as a loss payee and an additional insured.

5.1.10Lien searches.

The Lender shall have received lien searches for the Loan Parties in scope
acceptable to the Lender and with results acceptable to the Lender.

5.1.11Opinions of Counsel.

The Lender shall have received written opinions of counsel for the Loan Parties,
dated the Closing Date, in form and substance satisfactory to the Lender and its
counsel.

 

5.1.12Payment of Fees.

The Borrower shall have paid to the Lender (a) an upfront fee equal to $187,500
(which amount equals one hundred and twenty-five (125) basis points multiplied
by the amount of the Revolving Credit Commitment); which fee shall be fully
earned on the date hereof, and (b) all other fees and expenses payable on the
Closing Date as required by this Agreement or any other Loan Document.

5.2Conditions Precedent to Any Loan.

The Lender’s obligation to make any Loan under this Agreement is also
conditioned upon the following:

5.2.1Representations and Warranties.

The representations and warranties of the Loan Parties contained in Section 4
and in the other Loan Documents shall be true on and as of the date of each Loan
with the same effect as though such representations and warranties had been made
on and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein) and the Loan Parties shall have performed and complied with all
covenants and conditions hereof.

 

--------------------------------------------------------------------------------

 

5.2.2Default.

No Event of Default or Potential Default shall have occurred which has not been
waived in writing by the Lender.

5.2.3Loan Request.

The Borrower shall have delivered to the Escrow Agent a duly executed and
completed Loan Request.

6.COVENANTS

6.1Affirmative Covenants.

The Loan Parties jointly and severally covenant and agree that until
indefeasible payment in full of the Loans and interest thereon and satisfaction
of the Loan Parties’ other Obligations to the Lender under the Loan Documents,
each Loan Party shall comply at all times with the following affirmative
covenants:

6.1.1Preservation of Existence.

Each Loan Party shall, and cause its Subsidiaries to, maintain its legal
existence as a corporation, limited partnership or limited liability company and
its license or qualification and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary except to the extent that any failure to be so
licensed or qualified and in good standing will not constitute a Material
Adverse Change.

6.1.2Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and cause its Subsidiaries to, duly pay, discharge, or
otherwise satisfy in the ordinary course of its business all liabilities
(including trade payables) to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP, shall have been made, but only
to the extent that failure to discharge any such liabilities would not result in
any additional liability which would have a Material Adverse Change, provided
that each Loan Party will pay all such liabilities forthwith upon the
commencement of proceedings to foreclose any Lien which may have attached as
security therefor.

 

--------------------------------------------------------------------------------

 

6.1.3Maintenance of Insurance.

Each Loan Party shall insure its and its Subsidiaries’ properties and assets
against loss or damage by fire and such other insurable hazards as such assets
are commonly insured (including fire, extended coverage, property damage,
workers’ compensation, and public liability insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, all as
reasonably determined by the Lender.  At the request of the Lender, the Loan
Parties shall deliver to the Lender on the Closing Date and annually thereafter,
a certificate of insurance signed by the Loan Parties’ independent insurance
broker(s) and certifying as to the existence of the insurance required to be
maintained by the Loan Documents, together with all reasonably requested
endorsements thereto, and a summary schedule indicating all insurance then in
force with respect to the Loan Parties and their Subsidiaries.

6.1.4Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof, except to the extent that the failure
to so maintain, repair, renew or replace such properties would not constitute a
Material Adverse Change.

6.1.5Maintenance of Licenses, Permits, Patents, Trademarks, Etc.

Each Loan Party shall, and cause its Subsidiaries to, maintain in full force and
effect all patents, trademarks, service marks, trade names, copyrights,
licenses, certificates, franchises, permits and other authorizations necessary
for the ownership and lease of their properties and assets.

6.1.6Visitation Rights and Field Visits.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees, representatives or agents of the Lender
to visit and inspect any of its properties and to examine and make excerpts from
its books and records and discuss its business affairs, finances and accounts
with its officers, all in such detail and at such times and as often as the
Lender may reasonably request, provided that so long as an Event of Default has
not occurred, the Lender shall provide the Borrower with reasonable notice prior
to any visit or inspection.

6.1.7Keeping of Records and Books of Account.

Each Loan Party shall and shall cause each of its Subsidiaries to maintain and
keep proper books of record and account which enable such Loan Party and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over such Loan Party and any Subsidiary thereof, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

--------------------------------------------------------------------------------

 

6.1.8Customer Leasing Documents.

Whenever the Borrower uses Loan proceeds to finance the lease of a Machine, the
Borrower shall promptly deliver a fully executed original of the lease agreement
in connection therewith to the Lender and update Schedule A to the
U.S.  Security Agreement to include the Machine(s) being financed.  

6.1.9Collateral.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, from
time to time and upon written notice from the Lender to the Borrower, execute
and deliver to the Lender, solely for the Lender’s convenience in maintaining a
record of the Collateral, such written statements and schedules as the Lender
may reasonably require, designating, identifying or describing the Collateral.

 

6.1.10Plans and Benefit Arrangements.

The Loan Parties shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change.  Without limiting the generality of the foregoing, the Loan Parties
shall cause all of its Plans and all Plans maintained by any member of the ERISA
Group to be funded in accordance with the minimum funding requirements of ERISA
and shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans and Benefit Arrangements.

6.1.11Compliance with Laws.

Each Loan Party shall, and cause its Subsidiaries to, comply with all applicable
Laws, provided that it shall not be deemed to be a violation of this Section
6.1.11 if any failure to comply with any Law would not result in fines,
penalties, remediation costs, other similar liabilities or injunctive relief
which in the aggregate would constitute a Material Adverse Change.  

6.1.12Use of Proceeds.

The Borrower will use the proceeds of the Loans provide working capital to the
Loan Parties and for general corporate purposes of the Loan Parties.

6.1.13Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Lender’s Lien on and Prior Security Interest in the Collateral
as a continuing first priority perfected Lien, subject only to Permitted Liens,
and shall do such other acts and things as the Lender in its sole discretion may
deem necessary or advisable from time to time in order to preserve, perfect and
protect the Liens granted under the Loan Documents and to exercise and enforce
the Lender’s rights and remedies thereunder with respect to the Collateral.

 

--------------------------------------------------------------------------------

 

6.1.14Reserved.

6.1.15Anti-Terrorism Laws; International Trade Law Compliance.

(a)No Covered Entity will become a Sanctioned Person; (b) the Borrower will
maintain in force and effect policies and procedures that the Borrower
reasonably believes are designed to ensure compliance by the Covered Entities
with Anti-Terrorism Laws in all material respects; and (c) no Covered Entity
will use the proceeds of the Loans in violation of any Anti-Terrorism Laws.

6.1.16Post-Closing Matters.

The Loan Parties shall satisfy such conditions within the applicable time
periods set forth on Schedule 6.1.16, as such time periods may be extended by
the Lender, in its sole discretion.  

6.1.17Collateral.

After the occurrence and during the continuation of a Potential Default or Event
of Default, or if there occurs a Material Adverse Change relating to the type,
quantity or quality of the Collateral or Lien granted thereon, and if reasonably
requested by the Lender, as security for the Obligations hereunder and under the
other Loan Documents, the Loan Parties shall pledge, within a reasonable time
frame agreed upon by the parties hereto, at the Loan Parties’ expense, such
additional assets as Collateral as may be reasonably required by the Lender, and
shall cause such Collateral to become subject to the Lender’s Lien on and Prior
Security Interest in such Collateral as a continuing first priority perfected
Lien, subject only to Permitted Liens.

6.2Negative Covenants.

The Loan Parties jointly and severally covenant and agree that until
indefeasible payment in full of the Loans and interest thereon, and satisfaction
of the Loan Parties’ other Obligations to the Lender under the Loan Documents,
the Loan Parties shall comply at all times with the following negative
covenants:  

6.2.1Indebtedness.

No Loan Party shall, at any time create, incur, assume or suffer to exist any
Indebtedness without the prior written consent of the Lender, except:

(a)Indebtedness to the Lender;

(b)Existing Indebtedness as set forth on Schedule 6.2.1 (including any
extensions or renewals thereof), provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 6.2.1;

(c)Capital leases and Indebtedness secured by Purchase Money Security Interests
in the aggregate principal amount not to exceed $500,000 at any time
outstanding;

 

--------------------------------------------------------------------------------

 

(d)Indebtedness of any Loan Party to an Excluded Subsidiary in an aggregate
principal amount not to exceed $3,500,000 at any one time outstanding so long as
in each instance no Potential Default or Event of Default exists or would result
therefrom; and

(e)Indebtedness of a Loan Party to another Loan Party so long as such
Indebtedness is subordinated to the Obligations pursuant to the Intercompany
Subordination Agreement or in a manner otherwise satisfactory to the Lender.

6.2.2Liens.

The Loan Parties shall not, at any time create, incur, assume or suffer to exist
any Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Liens in favor of
the Lender and Permitted Liens.  No Loan Party shall, directly or indirectly,
enter into any agreement with any Person other than the Lender pursuant to a
Loan Document which prohibits or limits the ability of a Loan Party to create,
incur, assume, or suffer to exist any Lien upon any of its property, assets, or
revenues, whether now owned or hereafter acquired.

6.2.3Guaranties.

Except as permitted under Section 6.2.1 and under Schedule 6.2.3, no Loan Party
shall, at any time, directly or indirectly, become or be liable in respect of
any Guaranty, or assume, guarantee, become surety for, endorse or otherwise
agree, become or remain directly or contingently liable upon or with respect to
any obligation or liability of any other Person.

6.2.4Loans and Investments.

No Loan Party shall, at any time, make or allow to remain outstanding any loan
or advance to, or purchase, acquire or own any stock, bonds, notes or securities
of, or any partnership interest (whether general or limited) or limited
liability company interest in, or any other investment or interest in, or make
any capital contribution to, any other Person, or agree, become or remain liable
to do any of the foregoing, except:

(a)trade credit, including operating and/or capital leasing arrangements,
extended on usual and customary terms in the ordinary course of business;

(b)advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(c)Permitted Investments;

(d)Loans or advances to Excluded Subsidiaries of any Loan Party in an aggregate
principal amount not to exceed $3,500,000 at any time, so long as in each
instance no Potential Default or Event of Default exists or would result
therefrom; or

(e)Loans or advances to Subsidiaries of any Loan Party existing on the Closing
Date and described on Schedule 6.2.4.

 

--------------------------------------------------------------------------------

 

6.2.5Dividends and Related Distributions; Restricted Payments.

The Borrower may not make or pay, or agree to become or remain liable to make or
pay, Distributions of any nature on account of or in respect of its common
shares except pursuant to the terms and conditions of any equity incentive plans
approved by the Borrower’s stockholders.  Each other Loan Party and each
Subsidiary of the Borrower or a Loan Party may make or pay, or agree to become
or remain liable to make or pay, Distributions of any nature (whether in cash,
property, securities or otherwise) on account of or in respect of its shares or
interests to a Loan Party, so long as in each instance no Potential Default or
Event of Default exists or would result therefrom.

6.2.6Liquidations, Mergers, Consolidations, Acquisitions.

No Loan Party nor any Subsidiary of any Loan Party shall dissolve, liquidate or
wind-up its affairs, or become a party to any merger or consolidation
(including, in each case, pursuant to a Delaware LLC Division), or acquire by
purchase, lease or otherwise all or substantially all of the assets or capital
stock or membership interests of any other Person, except:

(a)any Guarantor or Subsidiary of a Loan Party may consolidate or merge into the
Borrower or into another Loan Party in a transaction in which the Borrower or
such other Loan Party is the surviving entity;

(b)any Subsidiary of a Loan Party that is not a Loan Party may be liquidated or
dissolved if it is inactive or if all of the assets of such Subsidiary have been
sold or disposed of in compliance with the terms of this Agreement;

(c)any Subsidiary of a Loan Party that is not a Loan Party may be merged into
any Person or may be liquidated and dissolved, in each case in connection with
the sale or disposition of such Subsidiary, if the sale or disposition of all of
the assets of such Subsidiary would have been otherwise permitted hereunder, and
any Subsidiary of the Borrower which is not a Loan Party may be merged into any
other Subsidiary of the Borrower which is not a Loan Party.

6.2.7Dispositions of Assets or Subsidiaries.

The Loan Parties shall not, and shall not permit any of their Subsidiaries to,
sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock), except:

(a)transactions involving the sale or lease of inventory in the ordinary course
of business;

(b)any sale, transfer, lease or other disposition of assets in the ordinary
course of business which are no longer necessary or required in the conduct of
any Loan Party’s business provided that the fair market value of all assets
sold, transferred or otherwise disposed of in reliance upon this clause (b)
shall not exceed $7,500,000 in the aggregate; or

(c)any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased, provided such
substitute assets are subject to the Lender’s Prior Security Interest.

 

--------------------------------------------------------------------------------

 

6.2.8Affiliate Transactions.

The Loan Parties shall not enter into or carry out any transaction with an
Affiliate of a Loan Party (including purchasing property or services from or
selling property or services to any Affiliate of a Loan Party or other Person)
unless such transaction is: (a)(1) not otherwise prohibited by this Agreement,
(2) entered into in the ordinary course of business upon fair and reasonable
arm’s-length terms and conditions which are fully disclosed to the Lender, (3)
in accordance with all applicable Laws or otherwise, or (b) described on
Schedule 6.2.8.

6.2.9Subsidiaries, Partnerships and Joint Ventures.

No Loan Party shall own or create directly or indirectly any Subsidiaries
(including without limitation, the formation of any Subsidiary that is a
Delaware Divided LLC), other than those existing on the date of this Agreement,
those created to own service centers or those consented to by the Lender.  No
Loan Party shall become or agree to:  (i) become a general or limited partner in
any general or limited partnership, (ii) become a member or manager of, or hold
a limited liability company interest in, a limited liability company, or (iii)
become a joint venturer or hold a joint venture interest in any joint venture.  

6.2.10Continuation of or Change in Business.

No Loan Party shall engage in any business other than the business of such Loan
Party as substantially in effect as of the date of this Agreement and will not
permit any material change in the operation of the BusinessBorrower’s business.

6.2.11Fiscal Year; Accounting.

The Borrower shall not (a) change its fiscal year from the twelve-month period
beginning January 1st and ending December 31st or (b) make any change in its
accounting policies or reporting practices, except as required by GAAP.

6.2.12Changes in Documents.

No Loan Party shall amend in any respect any of its Organizational Documents
without providing at least thirty (30) days’ prior written notice to the Lender
and, in the event such change would be adverse to the Lender, as determined by
the Lender in its sole discretion, obtaining the prior written consent of the
Lender.

6.2.13Cancellation of Indebtedness.

No Loan Party shall cancel any material claim or Indebtedness owing to it,
except for reasonable consideration and in the ordinary course of its business.

6.2.14Burdensome Agreements.  

No Loan Party shall enter into, or permit to exist, any contractual obligation
(except for this Agreement and the other Loan Documents) that (a) encumbers or
restricts the ability of a Loan Party to act as a Loan Party, (b) creates any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, or (c) requires the grant of any Lien on property for any obligation
if a Lien on such property is given as security for the Obligations.

 

--------------------------------------------------------------------------------

 

6.2.15Change in Collateral Location.

No Loan Party shall change the location of any Collateral with an aggregate book
value in excess of $3,000,000 to a location other than the locations owned or
leased by a Loan Party as set forth on Schedule 4.1.24, without the prior
written consent of the Lender.

6.2.16Negative Pledges.

No Loan Party shall enter into or suffer to exist or become effective any
agreement that prohibits or limits the ability of such Loan Party or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues of the type included as Collateral under the Loan
Documents, whether now owned or hereafter acquired, to secure the Obligations,
other than (a) this Agreement and the other Loan Documents (b) any agreements
governing any purchase money Liens or capital lease obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) customary provisions
restricting assignment of any licensing agreement (in which a Loan Party or its
Subsidiaries are the licensee) with respect to a contract entered into by a Loan
Party or its Subsidiaries in the ordinary course of business, and (d) customary
provisions restricting subletting, sublicensing or assignment of any
intellectual property license or any lease governing any leasehold interests of
a Loan Party and its Subsidiaries.  Except as set forth on Schedule 4.1.24, no
Loan Party shall enter into or suffer to exist any Lien upon any of its real
property, whether now owned or hereafter acquired.

6.3Reporting Requirements.

Each Loan Party covenants and agrees that until indefeasible payment in full of
the Loans and interest thereon and satisfaction of such Loan Party’s other
Obligations to the Lender under the Loan Documents, each Loan Party will furnish
or cause to be furnished, as applicable, to the Lender:

6.3.1Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of ExOne, consisting of a consolidated balance sheet as of
the end of such fiscal quarter and related consolidated statements of operations
and cash flows for the fiscal quarter then ended and the fiscal year through
that date, all in reasonable detail and certified by the Chief Executive Officer
and Chief Financial Officer of the Borrower as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year.  This obligation will be satisfied when the
Borrower files such financial statements with the Securities and Exchange
Commission through the EDGAR database.

6.3.2Annual Financial Statements.

As soon as available and in any event within seventy-five (75) calendar days
after the end of each fiscal year of the Borrower, financial statements of ExOne
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of operations, stockholders’ equity and cash
flows for the fiscal year then ended, all in reasonable detail and setting forth
in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally recognized standing satisfactory to the Lender.  This obligation
will be satisfied when the Borrower files such financial statements with the
Securities and Exchange Commission through the EDGAR database.

 

--------------------------------------------------------------------------------

 

6.3.3Notice of Default.

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the President or
Chief Financial Officer of such Loan Party setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.

6.3.4Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against a Loan Party which relate to the Collateral, involve a claim or series
of claims in excess of $750,000 or which if adversely determined would
constitute a Material Adverse Change.

6.3.5Certain Events.

Written notice to the Lender:

(a)within the time limits set forth in Section 6.2.12, any amendment to any
Organizational Documents of any Loan Party;

(b)promptly if there occurs any material adverse change relating to the type,
quantity or quality of the Collateral or Lien granted thereon; and

(c)promptly after the enactment or adoption of any Law which may result in a
Material Adverse Change, notice thereof.

6.3.6Other Reports and Information.

Promptly upon their becoming available to the Borrower:

(a)a copy of any material order in any proceeding to which any Loan Party is a
party issued by any Official Body; and

(b)such other reports and information as the Lender may from time to time
reasonably request.

7.DEFAULT

7.1Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

7.1.1Payments Under Loan Documents.

The Borrower shall fail to pay (i) any principal or accrued interest of any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity) when due, or (ii) any other amount owing under
any Loan Documents within three (3) days after such other amount becomes due in
accordance with the terms hereof or thereof;

 

--------------------------------------------------------------------------------

 

7.1.2Breach of Warranty.

Any representation or warranty made at any time by any Loan Party in any Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect (other than to the extent such representation
or warranty is already modified by “materiality” or “Material Adverse Change” in
which case, shall prove to have been false or misleading in any respect) as of
the time it was made or furnished; or any representation or warranty made by any
Loan Party in connection with the execution and delivery of this Agreement or
any other instrument, document, certificate or statement executed and delivered
in connection with any Loan shall at any time prove to have been incorrect in
any material respect when made;

7.1.3Breach of Covenants.

A Loan Party shall default in the observance or performance of any covenant
contained in Section 6.1.6, 6.1.15 or Section 6.2.  A Loan Party shall default
in the observance or performance of (a) any provision contained in Section 6.3.2
and such default shall continue unremedied for a period of forty-five (45) days
after any officer of such Loan Party becomes aware of the occurrence thereof,
and (b) any other covenant, condition or provision of any Loan Document and such
default shall continue unremedied for a period of thirty (30) days after any
officer of such Loan Party becomes aware of the occurrence thereof (in each case
such grace period to be applicable only in the event such default can be
remedied by corrective action of such Loan Party as determined by the Lender in
its sole discretion);

7.1.4Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which a Loan Party may be obligated as a borrower or
guarantor in excess of $1,000,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived) or the termination of any commitment to lend;

7.1.5Final Judgments or Orders.

Any final judgments or orders (after the expiration of all times to appeal
therefrom) shall be entered against a Loan Party by a court having jurisdiction
in the premises:  (a) for the payment of money in excess of $1,000,000 in the
aggregate, not covered by insurance, or (b) which judgment or order would
constitute a Material Adverse Change, in each instance which judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of ten (10)
days from the date of entry;

 

--------------------------------------------------------------------------------

 

7.1.6Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, rights, titles, interests, remedies, powers or privileges intended to be
created thereby;

7.1.7Uninsured Losses; Proceedings Against Assets.

There shall occur any material uninsured damage to or loss, theft or destruction
of any of the Collateral in excess of $1,000,000; or any material portion of the
Collateral or any other assets of a Loan Party are attached, seized, levied upon
or subjected to a writ or distress warrant; or any material portion of the
Collateral or any other assets of a Loan Party come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors and the
same is not cured within twenty (20) days thereafter;

7.1.8Notice of Lien or Assessment.

A notice of Lien or assessment in excess of $1,000,000 which is not a Permitted
Lien is filed of record with respect to all or any part of any assets of a Loan
Party by any Official Body or any taxes or debts owing at any time or times
hereafter to any Official Body, become payable and the same: (a) is not paid or
bonded over within twenty (20) days after the same becomes payable, (b) is not
being contested in good faith by appropriate proceedings, with appropriate
reserves or accruals in the books and records of the Borrower;

7.1.9Insolvency.

The Borrower ceases to be Solvent or admits in writing its inability to pay its
debts as they mature;

7.1.10Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of a Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator or
similar official of a Loan Party for any substantial part of its property, or
for the winding-up or liquidation of its affairs, and such proceeding shall
remain undismissed or unstayed and in effect for a period of forty-five (45)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such proceeding;

 

--------------------------------------------------------------------------------

 

7.1.11Voluntary Proceedings.

A Loan Party shall: (a) commence a voluntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, (b) consent to the entry of an order for relief in an involuntary case
under any such law, (c) consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator or
other similar official of itself or for any substantial part of its property,
(d) make a general assignment for the benefit of creditors, (e) fail generally
to pay its debts as they become due, or (f) take any action in furtherance of
any of the foregoing, and such proceeding shall remain undismissed or unstayed
and in effect for a period of forty-five (45) consecutive days or such court
shall enter a decree or order granting any of the relief sought in such
proceeding;

7.1.12Change of Control.

A Change of Control shall have occurred; or

 

7.1.13Material Adverse Change.

A Loan Party shall suffer any Material Adverse Change or shall suffer
substantial loss, theft, taking, damage or destruction to or of any of its
property, not covered by insurance, which would have a material adverse effect
upon the business, prospects, operations or financial condition of the Loan
Party.

For purposes of this Section 7.1, a loss or liability shall not be deemed to be
“not covered by insurance”, notwithstanding that the insurer has not paid the
claim, if a claim has been submitted in writing and any Loan Party reasonably
believes that it is covered by the relevant insurance, provided that any claim
not paid or agreed to be covered by the insurer within sixty (60) days after it
is submitted shall be deemed to be not covered by insurance.

7.2Consequences of Event of Default.

7.2.1Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default shall occur and which has not been waived in writing by
the Lender, the Lender (a) may cancel the Revolving Credit Commitment and shall
be under no further obligation to make any additional Loans and (b) may, by
written notice to the Borrower, declare (i) the commitment to make any partial
Loans terminated and (ii) the unpaid principal amount of the outstanding Loans
and all interest accrued thereon, any unpaid fees and all other Indebtedness of
the Borrower to the Lender hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Lender without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, and (c) exercise all rights and
remedies available to it under the Loan Documents or applicable Law or equity.

 

--------------------------------------------------------------------------------

 

7.2.2Suits, Actions, Proceedings.

If an Event of Default shall occur which has not been waived in writing by the
Lender, and whether or not the Lender shall have accelerated the maturity of the
Loans pursuant to any of the foregoing provisions of this Section 7.2, the
Lender, if owed any amount with respect to the Loans, may proceed to protect and
enforce its rights by suit in equity, action at law and/or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in any Loan Document, including as permitted by applicable Law the
obtaining of the ex parte appointment of a receiver, and, if such amount shall
have become due, by declaration or otherwise, proceed to enforce the payment
thereof or any other legal or equitable right of the Lender; and

7.2.3Application of Proceeds.

From and after the date on which the Lender has taken any action pursuant to
this Section 7.2 and until all Obligations of the Loan Parties to the Lender
have been indefeasibly paid in full, any and all proceeds received by the Lender
from any sale or other disposition of the Collateral, or any part thereof, or
the exercise of any other remedy by the Lender, shall be applied as follows:

(a)first, to reimburse the Lender for out-of-pocket costs, expenses and
disbursements, including reasonable attorneys’ and paralegals’ fees and legal
expenses, incurred by the Lender in connection with realizing on the Collateral
or collection of any Obligations of the Loan Parties to the Lender under any of
the Loan Documents, including advances made by the Lender for the reasonable
maintenance, preservation, protection or enforcement of, or realization upon,
the Collateral, including advances for taxes, insurance, repairs and the like
and reasonable expenses incurred to sell or otherwise realize on, or prepare for
sale or other realization on, any of the Collateral;

(b)second, to past due fees and past due interest with respect to the Loans;

(c)third, to past due principal of the Loans;

(d)fourth, to other fees and interest with respect to the Loans;

(e)fifth, to other principal of the Loans;

(f)sixth, to other Obligations due to the Lender hereunder or under the other
Loan Documents; and

(g)seventh, the balance, if any, as required by Law.

7.2.4Other Rights and Remedies.

In addition to all of the rights and remedies contained in any of the Loan
Documents, the Lender shall have all of the rights and remedies of a secured
party under the Uniform Commercial Code or other applicable Law, all of which
rights and remedies shall be cumulative and non-exclusive, to the extent
permitted by Law.  The Lender may exercise all post-default rights granted to
the Lender under the Loan Documents or applicable Law.

 

--------------------------------------------------------------------------------

 

7.2.5Limitation of Enforcement.

(1)With respect to any of the security created under this Agreement or any other
Loan Document, the following shall apply:

(a)(a) the Lender shall not be entitled to enforce such security against ExOne
GmbH if and to the extent the enforcement would at the time of such enforcement:

 

(i)

reduce the Borrower'ExOne GmbH’s net assets as determined in accordance with
paragraph (b) below (the "“Net Assets"”) to an amount less than its stated share
capital; or

 

(ii)

(if the Net Assets are already an amount less than the stated share capital)
cause such amount to be further reduced,

and thereby affect the assets required for the obligatory preservation of its
stated share capital according to sections 30 and 31 of the German Liability
Company Act (taking into account applicable case law) (a "“Capital
Impairment"”).

(b)(b) The Net Assets shall be determined in accordance with the accounting
principles consistently applied by ExOne GmbH in preparing its unconsolidated
balance sheets (according to section 42 of the German Liability Company Act,
sections 242 and 264 of the German Commercial Code) in the previous years,

(2)The limitation on enforcement pursuant to clause (1) above does not apply if
and to the extent ExOne GmbH is legally and commercially in a position to take
measures (including, set-off claims, provided that the claim of ExOne GmbH
against the counterparty of such set-off is valuable) to avoid the occurrence of
a Capital Impairment.

(3)If ExOne GmbH intends to demonstrate that the enforcement of such security
has led or will lead to a Capital Impairment, then ExOne GmbH shall, to the
extent required to discharge the amounts demanded, promptly realize any and all
of its assets that are shown in its balance sheet with a book value that, in the
reasonable opinion of the Lender, is significantly lower than the market value
of the asset(s) if such asset(s) is/are not necessary for the ExOne GmbH '‘s
business.

(4)The limitation on enforcement pursuant to clause (1) above does not affect
the right of the Lender to take any enforcement action at a later point in time
if and to the extent that this Section would allow this at that later point.

7.3Set-off.  

If an Event of Default shall have occurred and be continuing, the Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by the
Lender to or for the credit or the account of any Loan Party against any and all
of the Obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan

 

--------------------------------------------------------------------------------

 

Document to the Lender, irrespective of whether or not the Lender shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the such Loan Party may be contingent or unmatured.  The
rights of the Lender under this Section are in addition to other rights and
remedies that the Lender may have.  The Lender agrees to notify the Loan Parties
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

7.4Notice of Sale.

Any notice required to be given by the Lender of a sale, lease or other
disposition of the Collateral or any other intended action by the Lender, if
given ten (10) days prior to such proposed action, shall constitute commercially
reasonable and fair notice thereof to the Loan Parties.

8.MISCELLANEOUS

8.1Modifications, Amendments or Waivers.

The Lender and the Loan Parties may from time to time enter into written
agreements amending or changing any provision of any Loan Document or the rights
of the Lender or the Loan Parties hereunder or thereunder, or may grant written
waivers or consents to a departure from the due performance of the Obligations
of the Loan Parties hereunder or thereunder.  Any such agreement, waiver or
consent shall be effective to bind the Lender and the Loan Parties.

8.2No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Lender in exercising any
right, power, remedy or privilege under any Loan Document shall affect any other
or future exercise thereof or operate as a waiver thereof, nor shall any single
or partial exercise thereof or any abandonment or discontinuance of steps to
enforce such a right, power, remedy or privilege preclude any further exercise
thereof or of any other right, power, remedy or privilege.  The rights and
remedies of the Lender under any Loan Document are cumulative and not exclusive
of any rights or remedies which they would otherwise have.  Any waiver, permit,
consent or approval of any kind or character on the part of the Lender of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

8.3Reimbursement, Indemnification and Waiver by the Loan Parties.

8.3.1Reimbursement.

Each Loan Party agrees unconditionally upon demand to pay or reimburse to the
Lender and to save the Lender harmless against liability for the payment of all
reasonable out-of-pocket costs, expenses and disbursements (including reasonable
fees and expenses of counsel), incurred by the Lender: (a) in connection with
development, negotiation, preparation, printing, execution, administration,
interpretation and performance of this Agreement and the other Loan Documents,
whether incurred before or after the date of this Agreement, (b) relating to any
amendments, waivers or consents pursuant to the provisions hereof, (c) in
connection with the enforcement of any Loan Document, or collection of amounts
due hereunder or thereunder or the proof and allowability of any claim arising
under any Loan Document, whether in bankruptcy or receivership proceedings or
otherwise, and (d) in any workout or restructuring or in connection with the
protection, preservation, exercise or enforcement of any of the terms hereof or
of any rights hereunder or under any other Loan Document or in connection with
any foreclosure, collection or bankruptcy proceedings.

 

--------------------------------------------------------------------------------

 

8.3.2Indemnification.

Each Loan Party shall indemnify the Lender (in such context, the "“Indemnitee"”)
against, and hold the Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for the Indemnitee), and shall indemnify and hold
harmless the Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of the Indemnitee, incurred by the Indemnitee or
asserted against the Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (a) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
nonperformance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (b) any Loan or the use or proposed use of the proceeds therefrom, (c)
breach of representations, warranties or covenants of any Loan Party under the
Loan Documents, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether the Indemnitee is a
party thereto, provided that no Loan Party shall indemnify the Indemnitee if the
same results from the Lender’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment.  The Borrower agrees unconditionally to pay all stamp, document,
transfer, recording or filing taxes or fees and similar impositions now or
hereafter determined by the Lender to be payable in connection with any Loan
Document, and the Borrower agrees unconditionally to save the Lender harmless
from and against any and all present or future claims, liabilities or losses
with respect to or resulting from any omission to pay or delay in paying any
such taxes, fees or impositions.

8.3.3Waiver of Consequential Damages.

To the fullest extent permitted by applicable Law, no Loan Party shall assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  The Indemnitee referred to in Section 8.3.2 shall not be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

8.4Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
and such extension of time shall be included in computing interest and fees,
except that the outstanding principal balance of the Loans (together with the
outstanding interest accrued thereon) shall be due on the Business Day preceding
the Expiration Date if the Expiration Date is not a Business Day.  Whenever any
payment or action to be made or taken hereunder (other than payment of the
Loans) shall be stated to be due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day, and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.

 

--------------------------------------------------------------------------------

 

8.5Notices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 8.5 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission in accordance with this Section 8.5 as follows:

To the Lender:

LBM Holdings LLC
980 Penn Avenue, Suite 400
Pittsburgh, PA 15222
Attention: Mark Deluzio John Irvin
Email: mdeluziojirvin@rockwellvc.com
Facsimile: (412) 434-8909
Telephone: (878) 999-2705

With a copy to:

Clark Hill PLC
One Oxford Centre
301 Grant Street, 14th Floor
Pittsburgh, PA 15219-1410
Attention: Lori Rooney
Email: lrooney@clarkhill.com
Facsimile: 412-394-2555
Telephone: 412-394-2503

To the Borrower:

The ExOne Company
127 Industry Boulevard
North Huntingdon, PA 15642
Attention: Loretta Benec
                  General Counsel and Corporate Secretary
Email: Loretta.benec@exone.com
Facsimile:  (724) 765-1382
Telephone:  (724) 765-1380

 

--------------------------------------------------------------------------------

 

With a copy to:

McGuireWoods LLP
260 Forbes Avenue, 18th Floor
Pittsburgh, PA 15222
Attention: Penny E. Zacharias
Email: pzacharias@mcguirewoods.com
Facsimile: (412) 667-7954
Telephone:  (412) 667-7937

Any Notice shall be effective:

(a)In the case of hand-delivery, when delivered;

(b)If given by mail, three (3) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

(c)In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission or
overnight courier delivery of a confirmatory notice (received at or before noon
on such next Business Day);

(d)In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(e)In the case of electronic transmission, when actually received; and

(f)If given by any other means (including by overnight courier based on records
of such courier), when actually received.

8.6Severability.

The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

8.7Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles,
and shall for all purposes be governed by and construed and enforced in
accordance with the Laws of the Commonwealth of Pennsylvania.

 

--------------------------------------------------------------------------------

 

8.8Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, among the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements, proposals, term sheets and commitments.

8.9Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of the Loans and shall not be
waived by the execution and delivery of this Agreement, any investigation by the
Lender, the making of the Loans or payment in full of the Loans.  All covenants
and agreements of the Loan Parties contained in Sections 6.1, 6.2 and 6.3 shall
continue in full force and effect from and after the date hereof so long as the
Loan Parties may borrow and until termination of the Revolving Credit Commitment
and payment in full of the Loans.  All covenants and agreements of the Loan
Parties contained herein relating to expenses and indemnification, including
those set forth in Section 8.3, shall survive payment in full of the Loans and
termination of the Revolving Credit Commitment.

8.10Successors and Assigns.

(a)This Agreement shall be binding upon and shall inure to the benefit of the
Lender, the Loan Parties and their respective successors and assigns, except
that the Loan Parties may not assign or transfer any of their respective rights
and obligations hereunder or any interest herein.  The Lender may, at its own
cost, make assignments of or sell participations in all or any part of the Loans
made by it to one or more banks or other entities.

(b)Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Lender the form of certificate as may be required by the Lender relating to
federal income tax withholding.  The Lender may furnish any publicly available
information concerning the Borrower or its Subsidiaries and any other
information concerning the Borrower or its Subsidiaries in the possession of the
Lender from time to time to assignees and participants (including prospective
assignees or participants), provided that such assignees and participants agree
to be bound by the provisions of Section 8.11.

8.11Confidentiality.

The Lender agrees to keep confidential all information obtained from the
Borrower which is nonpublic and confidential or proprietary in nature (including
any information the Borrower specifically designates as confidential), except as
provided below, and to use such information only in connection with its capacity
under this Agreement and for the purposes contemplated hereby.  The Lender shall
be permitted to disclose such information: (a) to outside legal counsel,
accountants and other professional advisors who need to know such information in
connection with the administration and enforcement of this Agreement, subject to
agreement of such Persons to maintain confidentiality, (b) to assignees and
participants as contemplated by Section 8.10, and prospective assignees and
participants, (c) to the extent requested by any Official Body or, with notice
to the Borrower, as otherwise required by applicable Law or by any subpoena or
similar legal process, or in connection with any investigation or proceeding
arising out of the transactions contemplated by this Agreement, (d) if it
becomes publicly available other than as a result of a breach of this Agreement
or becomes available from a source not known to be subject to confidentiality
restrictions, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document, or (f) if the Borrower shall have consented to
such disclosure.

 

--------------------------------------------------------------------------------

 

8.12Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

8.13Lender’s Consent.

Whenever the Lender’s consent is required to be obtained under any Loan Document
as a condition to any action, inaction, condition or event, the Lender shall be
authorized to give or withhold such consent in its sole and absolute discretion
and to condition its consent upon the giving of additional collateral, the
payment of money or any other matter.

8.14Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

8.15CONSENT TO FORUM; WAIVER OF JURY TRIAL.

THE BORROWER HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF ANY
PENNSYLVANIA STATE OR FEDERAL COURT SITTING IN PITTSBURGH, PENNSYLVANIA, AND
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO THE
BORROWER AT THE ADDRESSES PROVIDED FOR IN SECTION 8.5 AND SERVICE SO MADE SHALL
BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.  THE BORROWER WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS
PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE.  THE BORROWER AND THE LENDER HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR
RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE FULL
EXTENT PERMITTED BY LAW.

8.16Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Lender and such payment or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any bankruptcy, insolvency, reorganization or other similar Law
or otherwise, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred.

 

 

--------------------------------------------------------------------------------

 

8.17Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

Any and all payments by or on account of any obligation of the Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws.  If the Borrower shall be required by the
Internal Revenue Code or any other applicable Laws to withhold or deduct any
Taxes from any payment (as determined in its good faith discretion), then (i)
the Borrower shall withhold or make such deductions as are determined by it to
be required, (ii) the Borrower shall timely pay the full amount withheld or
deducted to the relevant Official Body in accordance with the Internal Revenue
Code or such Laws, and (iii) to the extent that the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 8.17) the Lender receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b)Payment of Other Taxes by the Borrower.

Without limiting the provisions of Section 8.17(a), the Borrower shall timely
pay to the relevant Official Body in accordance with applicable Laws, or at the
option of the Lender timely reimburse it for the payment of, any Other Taxes.

(c)Tax Indemnifications.

The Borrower shall, and does hereby indemnify the Lender, and shall make payment
in respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 8.17) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Official Body.  A certificate as to the
amount of such payment or liability delivered to the Borrower by the Lender
shall be conclusive absent manifest error.  

(d)Evidence of Payments.

Upon request by the Lender after any payment of Taxes by the Borrower to an
Official Body as provided in this Section 8.17, the Borrower shall deliver to
the Lender the original or a certified copy of a receipt issued by such Official
Body evidencing such payment, a copy of any return required by Laws to report
such payment or other evidence of such payment reasonably satisfactory to the
Lender.

(e)Survival.

Each party’s obligations under this Section 8.17 shall survive any assignment of
rights by the Lender and the repayment, satisfaction or discharge of all other
Obligations.

 

[SIGNATURE PAGES FOLLOW]

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGES OMITTED]

 

 

--------------------------------------------------------------------------------

 

ANNEX B

 

 

Updated Schedules

 

[Purposefully Omitted]

 